Title: To James Madison from Robert Montgomery, 25 March 1807
From: Montgomery, Robert
To: Madison, James



Sir,
Alicante 25 March 1807.

My respects of the 30th. January advised the detention of the Ship Cyrus of Boston and Schr. Sibae of Cohaset by a French Corsair under pretext that the Cargoes onboard these Vessels were English fish.  I have since been deprived of any letters from Government, but have the pleasure to Advise that I have by a Course of law been able to liberate the Schooner Sibae and Cargo.  I expect the Cyrus will also be freed and damages recovered for the detention of both; the Minister of State Dn. Pedro de Cevallos having Ordered that the Tribunals Should Judge Similar cases in the first instance agreeable to my pressing request for this purpose.  I shall now prosecute for damages with all possible energy as well to prevent or Check future attempts of this nature, as to obtain repairation of the loss aing by these detentions and Shall have the honor of advising You my Success.
On the 15 January the Schooner Morningstar, of Chatham, Joshua Atkins arrived here with fish from Branstable, but having no Certificate to the bill of Health, nor Other document from the Spanish Consul and having two Sick men onboard, they were ordered immediately from hence, the officers of health alleging that these had the Yellow fever.  I remonstrated against their being turned out of the Port and insisted that the disorder in Question could not exist in any of the northern States at the time this Vessel Sailed from Branstable.  The Schooner was however drove off, only allowing me a very short time to Send Water and Provisions onboard.  The Board of Health here immediately represented to the Court that the Schr. Morning Star had the Contagion onboard and brought it from the United States in consequence of Which an Order was issued to continue a rigorous Quarantine on All Vessesl coming from thence, altho’ our representations have Shewn that after the frosts Sett in every Contagion or epidemic of this nature is destroyed by it, that the Patients had been Sick twenty two days and that they had not spoken a Vessel on their Passage, and the remainder of the Crew in Perfect health.  Yet the Quarantine is continued with the utmost severity altho’ there had been an Order to reduce it to ten or twelve days but a few days befor the Arrival of this Schooner
I have had the Satisfaction of learning the Arrival of the Morning Star at Leghorn.  One of the Sick men died on the Passage but the remainder are in perfect health.  I have written for a Certificate from the Board of Health at Leghorn, that the Vessel was not found to have had the Yellow fever onboard and this to be Legalized by the Spanish Consul there.  This shall be presented to the board of Health at Madrid by Which we  hope again to reduce the Quarantine So highly destructive to our Commerce.  I have the honor to be truly Sir Your Obedient humble Servant

Robt Montgomery

